         Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

_____________________________
                                )                        MDL Docket No. 2800
In re: Equifax, Inc. Customer   )                        Case No.: 1:17-md-2800-TWT
Data Security Breach Litigation )
                                )                        This document relates to:
                                )
                                )                        FINANCIAL INSTITUTIONS TRACK
_____________________________ )

      UNOPPOSED MOTION TO CONDUCT FINAL APPROVAL OF
    SETTLEMENT HEARING BY TELEPHONE OR VIDECONFERENCE

        The Financial Institution Plaintiffs 1 hereby move the Court, with Defendants’

consent, to conduct the Final Approval of Class Action Settlement Hearing in

connection with The Financial Institution Plaintiffs’ Class Action Settlement (ECF

No. 1107) and Preliminary Approval Order (ECF No. 1133) (the “Hearing”) by

telephone or videoconference on October 22, 2020 at 2:00 PM. This Motion is made

in light of the exigencies currently resulting from the COVID-19 pandemic, which

are likely to create public-health concerns through the date of the Hearing and restrict

travel or access to the courthouse by counsel forth Parties and any members of the

Settlement Class. Plaintiffs propose providing notice of the access information for


1Financial Institution Plaintiffs are: Army Aviation Center Federal Credit Union, ASI Federal Credit Union, Bank of
Louisiana, Consumers Cooperative Credit Union, Elements Financial Federal Credit Union, Firefly Credit Union, First
Financial Credit Union, Halliburton Employees’ Federal Credit Union, Heritage Federal Credit Union, Hudson River
Community Credit Union, Peach State Federal Credit Union, SeaComm Federal Credit Union, Services Credit Union,
Seven Seventeen Credit union, Sky Federal Credit Union, State Employees Federal Credit Union (SEFCU), Summit Credit
Union, Suncoast Credit Union, The Summit Federal Credit Union, Washington Gas Light Federal Credit Union, and
Wright-Patt Credit Union.

                                                        1
      Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 2 of 9




the Hearing on the public docket so that all potential Settlement Class Members

interested in participating may do so. A Proposed Order effectuating the requested

relief in this Motion is attached as Exhibit 1.

                             PRELIMINARY STATEMENT

      Financial Institution Plaintiffs respectfully submit that conducting the Hearing

by telephone or videoconference, pursuant to the requirements for such proceedings

established by this Court, is the best solution to address the circumstances arising

from the COVID-19 pandemic, while avoiding unnecessary confusion or delay.

      Financial Institution Plaintiffs believe that holding the Hearing by telephone

or video is in the best interests of the Parties and the putative Settlement Class

because it would advance resolution of this Action that has been pending for over

two and a half years. As explained below, courts permit approval hearings for class

action settlements to proceed telephonically. In the present circumstances, this

approach is especially appropriate as it will help protect the Health and safety of

everyone involved including (1) the Court, chambers staff, and other court

employees; (ii) Settlement Class Members, who may be located anywhere in the

United States or abroad; and (iii) counsel to the Parties, many of whom are located

in cities presently subject to “stay-at-home” orders or their equivalent. Importantly,

if the Settlement is approved, it will also help keep settlement of this matter on track,

ensuring that putative Settlement Class Members entitled to participate in the


                                           2
      Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 3 of 9




recovery provided by the Settlement will get their money as quickly as reasonably

possible in the circumstances. Defendants consent to this request and, as discussed

below, holding the Hearing by telephone or videoconference on October 22, 2020,

would not prejudice any potential Settlement Class Members.

              FACTUAL AND PROCEDURAL BACKGROUND

      On May 15, 2020, Financial Institution Plaintiffs moved for Preliminary

Approval of the Class Action Settlement reached between them and Defendants.

(ECF No. 1107). In order to move forward with the settlement, including sending

Notice of the settlement to all potential class members, the Court held a Hearing on

Financial Institution Plaintiffs’ Motion on June 4, 2020. See, e.g., Carter v. Forjas

Taurus, S.A., 701 F. App’x 759, 763 (11th Cir. 2017).         The Court entered a

Preliminary Approval Order on June 4, 2020 setting the Final Approval Hearing for

October 20, 2020. (ECF No. 1133.)

      A Seventh Amendment to General Order 20-01 issued in response to

Coronavirus Disease 2019 (Covid-19) was issued on September 1, 2020. Pursuant

to this Order, the Parties move the Court to hold the Final Approval of Class Action

Settlement Hearing by teleconference or videoconference.

                                  ARGUMENT

      This Court has recently permitted approval hearings for class action

settlements to proceed telephonically due to the issues related to COVID-19. See


                                         3
      Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 4 of 9




e.g., In Re Equifax Customer Data Security Breach Litigation, No. 1:17-md-2800-

TWT (N.D. Ga.), ECF No. 1120 (Order Providing that the Preliminary Approval of

Settlement Hearing for the Financial Institutions Track scheduled for June 4, 2020

Be Conducted by Telephone or Video Conference), May 22, 2020; In re Equifax

Inc. Derivative Litigation, No. 1:18-CV-00317-TWT (N.D. Ga.), ECF No. 130

(Order Providing that Final Settlement Hearing Scheduled for June 22, 2020 Be

Conducted by Telephone or Video Conference), May 15, 2020; In re Equifax

Securities Litigation, No. 1:17-cv-03463-TWT (N.D. Ga.), ECF No. 172 (Order

Providing that Final Settlement Hearing scheduled for June 26, 2020 Be Conducted

by Telephone or Video Conference), April 28, 2020. Indeed, multiple courts,

including another Judge in this District, have recently decided to hold such hearings

telephonically due to the issues related to COVID-19. See City of Sunrise Gen. Emp.

Ret. Plan v. FleetCor techs, Inc., No. 1:17-cv-02207-LMM, slip op. at 1 (N.D. Ga.

Mar. 24, 2020), ECF No. 104 (ordering that final approval hearing for data breach

class action settlement be held telephonically).

      This approach is also consistent with the guidelines adopted by the Northern

District of Georgia concerning the COVID-19 pandemic.             See In re Court

Operations Under the Exigent Circumstances Created by COVID-19 and related

Coronavirus, General Order 20-1, ¶6(N.D. Ga. Mar. 16, 2020) (“Individual judges

may continue to hold hearings, conferences, and bench trials in the exercise of their


                                          4
      Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 5 of 9




discretion, consistent with this Order.”); see also Authorizing Media and Public

Access to Video Conference and Telephone Conference Proceedings Under the

Exigent Circumstances Created by COVID-19, Administrative Order 20-3 (N.D.

Ga. Apr. 16, 2020) (recognizing the state of emergency existing in the District as a

result of the coronavirus pandemic and “desiring to facilitate public and media

access to the telephone and video proceedings of the Court,” the Court ordered the

clerk to establish procedures to provide members of the public a means to access

court proceeding by telephone and other remote means).

      If the Court grants this Motion, Financial Institution Plaintiffs would request

that the Court enter the accompanying proposed Order and a notice of the Hearing

on the docket scheduling the Hearing for October 22, 2020, at 2:00 PM and provide

the parties the access information to participate in the Hearing. Counsel defers to

the Court on whether to conduct the Hearing by videoconference or telephone

conference but would request that the technology used include the option to

participate by telephone in the event that some Settlement Class Members may lack

necessary video or computer equipment.



Dated: September 8, 2020                Respectfully submitted,



/s/ Joseph P. Guglielmo                /s/ Gary F. Lynch
Joseph P. Guglielmo                    Gary F. Lynch

                                         5
     Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 6 of 9




SCOTT+SCOTT ATTORNEYS               CARLSON LYNCH, LLP
AT LAW LLP                          1133 Penn Avenue, 5th Floor
230 Park Avenue, 17th Floor         Pittsburgh, Pennsylvania 15222
New York, New York 10169            Tel. 412.322.9243
Tel. 212.223.6444                   glynch@carlsonlynch.com
jguglielmo@scott-scott.com

           Financial Institution Plaintiffs’ Co-Lead Counsel

Craig A. Gillen                     MaryBeth V. Gibson
GILLEN WITHERS & LAKE,              THE FINLEY FIRM, P.C.
LLC                                 3535 Piedmont Road
3490 Piedmont Road, N.E.            Building 14, Suite 230
One Securities Centre, Suite 1050   Atlanta, Georgia 30305
Atlanta, Georgia 30305              Tel. 404.320.9979
Tel. 404.842.9700                   mgibson@thefinleyfirm.com
cgillen@gwllawfirm.com

Ranse Partin
CONLEY GRIGGS PARTIN
LLP
4200 Northside Parkway
Building One, Suite 300
Atlanta, Georgia 30327
Tel. 404.572.4600
ranse@conleygriggs.com

          Financial Institution Plaintiffs’ Co-Liaison Counsel


Arthur M. Murray                      Stacey P. Slaughter
MURRAY LAW FIRM                       ROBINS KAPLAN LLP
650 Poydras Street, Suite 2150        800 LaSalle Avenue, Suite 2800
New Orleans, Louisiana 70130          Minneapolis, Minnesota 55402
Tel. 504.525.8100                     Tel. 612.349.8500
amurray@murray-lawfirm.com            sslaughter@robinskaplan.com

Charles H. Van Horn                   Allen Carney
BERMAN FINK VANHORN P.C.              CARNEY BATES & PULLIAM,
3475 Piedmont Road, Suite 1100        PLLC

                                      6
     Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 7 of 9




Atlanta, Georgia 30305                519 W. 7th Street
Tel. 404.261.7711                     Little Rock, Arkansas 72201
cvanhorn@bfvlaw.com                   Tel. 501.312.8500
                                      acarney@cbplaw.com



Bryan L. Bleichner                    Karen Hanson Riebel
CHESTNUT CAMBRONNE PA                 LOCKRIDGE GRINDAL
17 Washington Avenue North            NAUEN
Suite 300                             P.L.L.P.
Minneapolis, Minnesota 55401          100 Washington Ave. S., Suite
Tel. 612.339.7300                     2200
bbleichner@chestnutcambronne.com      Minneapolis, Minnesota 55401
                                      Tel. 501.812.5575
                                      khriebel@locklaw.com



Karen S. Halbert                      Brian C. Gudmundson
ROBERTS LAW FIRM, PA                  ZIMMERMAN REED LLP
20 Rahling Circle                     1100 IDS Center, 80 South 8th
P.O. Box 241790                       Street
Little Rock, Arkansas 72223           Minneapolis, Minnesota 55402
Tel. 501.821.5575                     Tel. 612.341.0400
karenhalbert@robertslawfirm.us        brian.gudmunson@zimmreed.com

          Financial Institution Plaintiffs’ Steering Committee




                                      7
      Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 8 of 9




                               CERTIFICATION


      The Undersigned hereby certifies, pursuant to Local Civil Rule 7.1 D, that the

foregoing document has been prepared with one of the font and point selections

(Times New Roman, 14 point) approved by the Court in Local Civil Rule 5.1C.

      This 8th day of September, 2020.

                                      /s/ MaryBeth V. Gibson
                                      MaryBeth V. Gibson




                                         8
      Case 1:17-md-02800-TWT Document 1167 Filed 09/08/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court via its

CM/ECF service, which will send notification of such filing to all counsel of

record this 8th day September, 2020.

                                       /s/ MaryBeth V. Gibson
                                       MaryBeth V. Gibson




                                          9
